J%nu%ry       30,   1939




IZonomble Bert Ford
Admlniatmtor
Texw Liquor Control Board
Auustin,Terns

D8%r   sir:




                            0piJlloaa        Qr   all8
                            oploa       olytiow
.   ‘
                                        b..
                                                                                        a




        Hon. Bert Ford, January 30, 1939, Page 2


        1019; Bow5an vs..State, 41 S.W. 633; Allen vs. State, 39 S.E. 2g4;
        @hapman vs. State, 39 S.W. 113; Irish vs. State, 29 S.H. 778.
                   A 100&k OptiOll OleOtion is not void by m&son of the fail-
        UT6 Of the hUI!l~sdonereCourt to rsoord the or(lere   arderlng  and de-
        olaring the result of the eleotlon at the time designatedby law,
        as the aotfiare morelp minlsterlal. Bx part0 mltoa, 73 s.vi.314.
        It 18 the faot of oanvassing, rather than the record ther8or, whloh
        gives eifeot to the sleotlon. Iithe oourt baa deolamd the mault
        of'the eleatioa and ordered the sale of liquors prohibited,it is
        presumed that the canva?singwas duly performed. The failure of
        the reoord to refleot perrormanoeor the mlnlaterialaotor       raoord-
        1% th0 0%2lTZkSSbl 18 2lOt8Yid8nW    8Wfiai6nt $0 OVOmOW th6 pro-
        6umQtion arising  ffnm ths order drolarlng the m&t).tbat       tbr
        tot88 WM6 %t&.Ul~~.OMV%S88& At bed it 18 Onlf rrid8008 the8
        the    OO\ut    iai18d,      aft8r     OamaS8itbg,      SO pBl?fOm             #8     oial8t8rial‘
        duty Of 8IltWiw th8 &ate Of the polls in 8aOh pmOinOt, in tb8
        wmer               by law.
               oontsrPplat8d
                        POtiStat8 that IfItil8lt~.OlOOtiOIlh8l.dti w%lM!l
        oouatp them o%n b8 fowd no order 8hwi22g pIblioatlo2iof the r8-
        6ult8 of ths eleotion for the tlw end la the muter pzomrLbed by
        l%w. Aa t0 thb 8hOtiOX4, if it OM b8 8tiblirbrd tbatth8 Ordclt
        iXlf8Ot -8 ,publlaWd for                  th8  t&8    Md    in     tb      -             pX’888ri~8d   by
        hW;      th8   ~SrriOlk8FS            COtEt   w,     at thi0       tipn,        8&W       M    0X&8=   w
        pro    tuwin Its kfbUt86 rharity  th8 f%ot of saoh
        do226in $h8 0688 Of Q8U8 ~5. BfatO (CaUrt Of
        not pat r8port8&,  but rcmd8rad  by th8
        th6    Ord8r    ha6    %Otu%w         b88n $tl?+@h8&        tit8
        t-08   whothor the 22tiniStOri~ Mt Of 8Ilt8ria       th0 Ord8t d8ti8l’ing
         nuoh t0 b8 a f%Ot is Or’i8 not  p8riOnaSd.      It 18 th8 WtUti       fWt
        ,Of publloatloa,rather than t&8 r8aor(lthareof,whtoh giV8S 6fr88t
        and ralldfty to tkrseleotion. Th8 02tlypprpo88 of sntarm,t&                er-
         det at this tina would be to si.X&fliip    the mdl8 Of pXOOf Of saQh
        publioatlon.
                    An to the 1934 sleotion in Angelina oounlw, it appeara.
        that them Is moordsd in Book~C, R8oorb Of the ~18tltiO2l       R8tWlUl
        of Apg#~lti   Oounty, Texas, th6 state of the pall6 Ill8aOh p8OiWt
        on that dleotlon,~anda 8tateaunt by the then oountp jud 8 to the
        &feat that th8 oanva88 was ~$6 and the m6Ults         deolaret a0 *Own
        in mah reoord. You are advised that the CkmdseiOMre Court Of
        ~agsilna county, ~exa8, may at this tlm6, by mferrlnt$ to th8 r6-
        tit.6 of the canvass of the elsotion %s moorded in Beak 4, RO@Ol'd
        or the ixleatlonReturns, Angellna County T-8, enter upon the
        Yi2&08 Of tb8 &SSl&38iOn8rl3   cOurb.ti O&r deblui13g the r8-t8
        of mmh 8leotion mu0 pro tu2uh OXlq       T89 ~il18lk,  107 8.W. o(8i
        spear8 vs. steto, 6upraw Thts having been done, the ootzrtpmy tbn
     Ron. Bert Ford, January 80, 1939, Page 3



     order publloationof the order deolarlng the results oi the elsotlon,
     and prohibitingthe sale of liquors, In the mnner and for the time
     presorlbsdby law, and, publloatlon having been erreated In such
     mnner, enter the osrtlrloateevldenoing euoh raot upon the brutes.
     Such eleotioa, of course, would not be e,ifeotlveuntil after the
     publloatlonrequired by law has been made. The failure to publish
     the order does not render the eleotlon Invalid, but marsly poat-
     panes the taking effeot ot the law. Rawls vs. State, 89 S.W. 1071.
                  fwnverlng your requests, therefore,in order, you are ad-
     vised:

                3!hapmuent Co~lsslonarr,Oourt Of wllna     C0unty T8xae
     oan f$er to the,r8oults of the 19% 8laotion a8 mfleot8d iy Book'
     4 of the Reoord of Sl86flOn Returns, U8olare &n nmlt8 of the olw-
     tion, pmhlblt the aale of Intoxloatlngllqwrs, order publloatlonof
     maoh or&r,   and'ttin reoord the oertlfloateof the oouaty juagr m-
     fleeting the fast of publloatlonIn the mannex lndluatob her8Inabme.
               In our opinion a%aumWgth% faot6 with r%@r& to the 1904
     8bOtk       t0
                 be a8 abOV8 i2ldiMt8d    hUJ8liM  QOilIltf 18 18@4  m
     whethv or nOt anything $6 dono wfth reremnas t0 aurIol(48f8otr in
&j   the 1Ql.sor 1336 8;l8OtiOXKJ, slnoe 1t &wJs 2&otapp8%r iron you? 18%
     ,terthat the oounty has et anytlms in the lnterimbnnvotM        rut.
                  Wltihmgard.to your la& qa86tion a8 to n&l&or                   8ny dc-'
     feOt8    in th880   1iQlW   8hot:OZMl   hatO   8w   Off8Ot   011 tb   -tr      8p
     pmoinat b882 818etiOW &WiOr $0 Or 8ino8 192!6,~b8gtO rdri88 that
     thb2 qwstlon Is too p~ral  to pardt of M anaw8r~




                                                              Youm very     truly

                                                         AlTORtG?Z (PW           OF TEXAS